DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered. Claims 14, 16, 20, and 35 were amended. Claim 15 was cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 35 (Amended): please amend to read as “a discharge end of the slot die apparatus” on Pg. 8, line 8.

Please cancel claims 1, 3, 5-13, 24-25, 27, 29-31, 33-34, and 36.

Claim Rejections
	The previous rejection under 35 USC 112(b) on claim 35 is withdrawn since the claim was amended. Support for the amendment can be found in Figs. 6 and 8 of Applicant’s Drawings as described on Pg. 15, lines 6-27 of Applicant’s specification. The previous rejections under 35 USC 102(a)(1) and 35 USC 103 are withdrawn since independent claims 14 and 35 were amended.

Reasons for Allowance
Claims 14, 16-22, and 35 are allowed. The inventions of independent claims 14 and 35 are each drawn to a slot die apparatus. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 14, the second channel including a second floor and a second side wall wall opposing the divider wall on a side opposite the first wall, the second channel being in communication with the second reservoir and configured to receive the second coating, the first channel having a first discharge opening at discharge end of the slot die apparatus, the second channel having a separate, second discharge opening at the discharge end of the slot die apparatus, and the divider wall extending to the first and second discharge openings, the slot die shim configured to simultaneously dispense the 
	Support for the allowable subject matter can be found in Figs. 2A,B of Applicant’s Drawings and the description thereof (Spec., Pg. 9, lines 25-33 through Pg. 13, lines 1-22).
The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 35, the first channel comprising an open channel formed in the top face of the slot die shim facing one of the first and second die sections and forming therewith a first enclosed passageway communicating with the first reservoir and having a first opening at a discharge end of the slot die apparatus, the second channel comprising an open channel formed in the top face of the slot die shim facing the one of the first and second die sections and forming therewith a second enclosed passageway communicating with the second reservoir and having a second opening at the discharge end of the slot die apparatus, the first and second openings being separated by a divider wall, and the slot die shim configured to simultaneously dispense onto a substrate the first coating through the first discharge opening and the second coating through the second discharge opening.
Support for the allowable subject matter can be found in Figs. 2A,B, 6, and 8 of Applicant’s Drawings and the description thereof (Spec., Pg. 9, lines 25-33 through Pg. 13, lines 1-22 and Pg. 15, lines 6-27).
	Ogasawara (US 20120111975), the closest cited prior art of record, teaches a shim 32 (slit die shim) having separated grooves 47 enclosed within walls of shim 32 that correspond to channels configured to discharge a coating material (para 0026-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717